DETAILED ACTION
This office action is in response to amendment filed on 11/02/2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. DE 1020192099718, filed on 07/06/2019 has been provided in the present application. 

Response to Amendment
The amendment filed on 11/02/2021 has been entered. Claims 1-6, 8 - 21 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objections and 112f interpretation previously set forth in the Non-Final Office Action mailed on 08/06/2021. The previous 112(a), (b) rejections have been withdrawn in view of Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claim 1 and the 103 rejection of claims 3 and 8  has been fully considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “wherein the one or more pulses of braking are executed, the braking of the one or more pulse being a stronger braking than a braking that was being performed by the autonomous driving operation and than a braking requested by the personal driving action.” without sufficient written description supports. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 9 – 14, 18 – 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of el Kaliouby et al. (Publication No. US 20190283762 A1; hereafter Kaliouby).
Regarding to claim 1, Miller teaches a method for executing an autonomous driving operation in a vehicle, comprising: 
	detecting, during the autonomous driving operation, a personal driving action to influence handling or driving dynamics of the taking place without driving authorization; and
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally triggers a handoff which requests the vehicle to be switched to manual operation. If the driver competency fails to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]).

based on the detecting, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode).

Miller does not explicitly disclose wherein one or more of the following three features (a)-(c) are present: (a) the method further comprises outputting a warning indicating the canceling by: (i) executing one or more pulses of braking, accelerating, or steering; or (ii) generating a restoring force to a brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; (b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and (c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action.

	However, Kaliouby teaches wherein one or more of the following three features (a)-(c) are present: 
(a) the method further comprises outputting a warning indicating the canceling by: 
	(i) executing one or more pulses of braking, accelerating, or steering; or 
	(ii) generating a restoring force to a brake pedal counter to a force applied to the 	brake pedal by an occupant of the vehicle, without the restoring force affecting the driving 	dynamics of the vehicle; 
(b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and 
(c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action. 
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

Wherein this is mapped to the feature (c). This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state (unauthorized driver), it prevents the occupant from manipulating operation of the vehicle.)



	

Regarding to claim 2, Miller and Kaliouby teaches the method of claim 1.
Miller further teaches wherein the cancellation of the personal driving action includes rendering inactive an activated driver actuation unit. ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel,” “accelerator pedal,” or “brake pedal” reads on the “actuation unit”).

Regarding to claim 4, Miller and Kaliouby teaches the method of claim 2.
Miller further teaches wherein the driver actuation unit is the brake pedal, which is in the vehicle. ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel” “accelerator pedal” or “brake pedal” reads on the “actuation unit”).
	
Regarding to claim 5, Miller and Kaliouby teaches the method of claim 4.
wherein the brake pedal is hydraulically disconnected from wheel brakes to cancel the personal driving action upon the brake pedal. ([Par. 0027], “certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session”)

Regarding to claim 6, Miller and Kaliouby teaches the method of claim 1.
Miller further teaches wherein the driving operation is executed completely autonomously, using automatic braking, acceleration and steering actions. ([Par. 0011], “the host vehicle 100 is an autonomous vehicle that operates in an autonomous (e.g., driverless) mode, a partially autonomous mode, and/or a non-autonomous mode. When operating in the autonomous mode, the host vehicle 100 at least partially controls various vehicle subsystems associated with controlling the steering, braking, and the accelerator pedal”)

Regarding to claim 9, Miller and Kaliouby teaches the method of claim 1.
Miller further teaches further comprising ascertaining that the driving authorization is not present during a trip by evaluating sensor signals.
([Par. 0017], “in response to a driver input. The brake sensor 115 may output a signal representing as much. The signal output by the brake sensor 115 may further represent how quickly the brake pedal 145 was pressed, whether the brake pedal 145 was pressed too hard (overshoot), whether the brake pedal 145was not pressed hard enough (undershoot), or the like. The brake sensor 115 may output the signal to the processor 135, the memory 130, or other vehicle components”

[Par. 0026], “The processor 135 may be programmed to determine the driver competency through various tests and training sessions performed while the host vehicle 100 is operating in the autonomous mode and update the profile with the driver competency … mode. Examples of driver inputs may include turning the steering wheel 140, pressing the brake pedal 145, or pressing the accelerator pedal 150. The processor 135 may detect the driver inputs based on the signals output by the steering sensor 110, the brake sensor, and the accelerator pedal sensor 120”)

Where this is interpreted as the control system obtains user’s input regarding to “turning the steering wheel” “pressing the brake pedal” or “pressing the accelerator pedal” via sensors to update user’s competency. When the user’s competency is greater than a predetermined threshold, the handoff request will be considered as an authorized driving action. Otherwise, the handoff request is not authorized. 

Regarding to claim 10, Miller and Kaliouby teaches the method of claim 1.
Miller teaches further comprising ascertaining that the driving authorization is not present prior to a start of a trip, by evaluating sensor signals or by identifying a driver. ([Par. 0023], “The driver competency may be associated with a profile of a particular vehicle occupant identified as the “driver”. The processor 135 may identify the driver so, e.g., it can determine which profile to select. The identification of the driver may be based on, e.g., a person identified as the driver via a user input provided to the user interface125, a person associated with a key used to access or start the host vehicle 100, a person identified as the driver by virtue of sitting in the driver seat, or a person identified as the driver by an occupant detection system including seat sensors, an interior camera, or the like. With the driver identified, the processor 135 may retrieve the profile, and the corresponding driver competency, from the database” wherein the “driver’s identification” is acquired before the trip started, and the “driver competency” is updated continuously during the trip.)

Regarding to claim 11, Miller and Kaliouby teaches the method of claim 1.
Miller teaches further comprising ascertaining that the driving authorization for the personal driving action is not present during a trip, by evaluating sensor signals. 
([Par. 0017], “in response to a driver input. The brake sensor 115 may output a signal representing as much. The signal output by the brake sensor 115 may further represent how quickly the brake pedal 145 was pressed, whether the brake pedal 145 was pressed too hard (overshoot), whether the brake pedal 145was not pressed hard enough (undershoot), or the like. The brake sensor 115 may output the signal to the processor 135, the memory 130, or other vehicle components”

[Par. 0026], “The processor 135 may be programmed to determine the driver competency through various tests and training sessions performed while the host vehicle 100 is operating in the autonomous mode and update the profile with the driver competency … mode. Examples of driver inputs may include turning the steering wheel 140, pressing the brake pedal 145, or pressing the accelerator pedal 150. The processor 135 may detect the driver inputs based on the signals output by the steering sensor 110, the brake sensor, and the accelerator pedal sensor 120”)

Where this is interpreted as the control system obtains user’s input regarding to “turning the steering wheel” “pressing the brake pedal” or “pressing the accelerator pedal” via sensors to determine user’s competency. When the user’s competency is greater than a predetermined threshold, the handoff request will be considered as an authorized driving action. Otherwise, the handoff request is unauthorized.).  

Regarding to claim 12, Miller and Kaliouby teaches a control unit comprising a computer programed to perform a method for a vehicle ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel” “accelerator pedal” “brake pedal” read on the “actuation unit”), the method comprising: 
	detecting, during an autonomous driving operation, a personal driving action to influence handling or driving dynamics of the vehicle taking place without driving authorization;
 ([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally trigger the handoff which requests the vehicle to be switched to manual operation. If the driver competency failed to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024] ), and 

based on the detection, cancel the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode)

Miller does not explicitly disclose wherein one or more of the following three features (a)-(c) are present: (a) the method further comprises outputting a warning indicating the canceling by: (i) executing one or more pulses of braking, accelerating, or steering; or (ii) generating a restoring force to a brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; (b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and (c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action.

	However, Kaliouby teaches wherein one or more of the following three features (a)-(c) are present: 
(a) the method further comprises outputting a warning indicating the canceling by: 
	(i) executing one or more pulses of braking, accelerating, or steering; or 
	(ii) generating a restoring force to a brake pedal counter to a force applied to the 	brake pedal by an occupant of the vehicle, without the restoring force affecting the driving 	dynamics of the vehicle; 
(b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and 
(c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action. 
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

Wherein this is mapped to the feature (c). This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state, it prevents that occupant from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 

Regarding to claim 13, Miller teaches a vehicle, comprising: 
	a control unit including a computer programed to perform a method; ([Par. 0023], “the processor 135”) and 
	a driver actuation unit that includes at least one of a brake pedal, an accelerator pedal, and a steering device that influences handling or driving dynamics of the vehicle;  
([Par. 0026 – 0027], “Examples of driver inputs may include turning the steering wheel 140, pressing the brake pedal 145,or pressing the accelerator pedal 150 … while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff” wherein the “steering,” “accelerator pedal,” or “brake pedal” reads on the “driver actuation unit”)
	wherein the method includes: 
		detecting, during an autonomous driving operation, a personal driving action influencing handling or 100584114.116driving dynamics taking place without driving authorization; 
(Miller, [Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally trigger the handoff which requests the vehicle to be switched to manual operation. If the driver competency failed to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024] ) and 


based on the detection, cancel the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode)

Miller does not explicitly disclose wherein one or more of the following three features (a)-(c) are present: (a) the method further comprises outputting a warning indicating the canceling by: (i) executing one or more pulses of braking, accelerating, or steering; or (ii) generating a restoring force to a brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; (b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and (c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action.

	However, Kaliouby teaches wherein one or more of the following three features (a)-(c) are present: 
(a) the method further comprises outputting a warning indicating the canceling by: 
	(i) executing one or more pulses of braking, accelerating, or steering; or 
	(ii) generating a restoring force to a brake pedal counter to a force applied to the 	brake pedal by an occupant of the vehicle, without the restoring force affecting the driving 	dynamics of the vehicle; 
(b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and 
(c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action. 

 ([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

Wherein this is mapped to the feature (c). This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state, it prevents that occupant from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 

Regarding to claim 14, Miller teaches a non-transitory computer-readable memory medium on which is stored a computer program having program code for executing an autonomous driving operation in a vehicle ([Par. 0053], “a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein”), the computer program, when executed by a computer, causing the computer to perform a method, the method comprising: 
	detecting, during the autonomous driving operation, a personal driving action to influence handling or driving dynamics of the vehicle taking place without driving authorization; 
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally trigger the handoff which requests the vehicle to be switched to manual operation. If the driver competency failed to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]) and
 
	based on the detecting, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode)

Miller does not explicitly disclose wherein one or more of the following three features (a)-(c) are present: (a) the method further comprises outputting a warning indicating the canceling by: (i) executing one or more pulses of braking, accelerating, or steering; or (ii) generating a restoring force to a brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; (b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and (c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action.

	However, Kaliouby teaches wherein one or more of the following three features (a)-(c) are present: 
(a) the method further comprises outputting a warning indicating the canceling by: 
	(i) executing one or more pulses of braking, accelerating, or steering; or 
	(ii) generating a restoring force to a brake pedal counter to a force applied to the 	brake pedal by an occupant of the vehicle, without the restoring force affecting the driving 	dynamics of the vehicle; 
(b) the personal driving action is a manual pressing of a brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, transferring braking fluid that is displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; and 
(c) the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting that the occupant was fatigued prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action. 

 ([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

Wherein this is mapped to the feature (c). This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state, it prevents that occupant from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 

Regarding to claim 18, the combination of Miller and Kaliouby teaches the method of claim 1.
Miller further teaches wherein the personal driving action is the manual pressing of the brake pedal, and the method further comprises, in response to the manual pressing of the brake pedal, the transferring of the braking fluid that is displaced by the manual pressing of the brake pedal to the hydraulic reservoir that is in the brake circuit. ([Par. 0027], “certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session.” This is interpreted as when the driver manually presses the brake, it will trigger handoff which requests to give the driver control of the vehicle. If the driver hasn’t met the requirement and being identified as unauthorized action, the controller system disconnects the brake to ignore driver’s action.

Regarding to claim 19, the combination of Miller and Kaliouby teaches the method of claim 1.
Kaliouby further teaches wherein the detecting includes the determining that the personal driving action is taking place without the driving authorization by the detecting that the occupant was fatigued prior to the beginning of the autonomous driving operation that was begun prior to the personal driving action.
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state, it prevents that occupant from manipulating operation of the vehicle.)


Regarding to claim 21, the combination of Miller and Kaliouby teaches the method of claim 19.

Kaliouby further teaches wherein the detecting that the occupant was fatigued is performed based on detection of head movements or eye movements of the occupant. ([Par. 0086], “Image 1004B indicates that the third individual, while still facing the screen, has averted his eyes, and thus his eyes are no longer directed towards the content, and accordingly, the third individual is no longer viewing the content. Thus, even if the person is present and facing the screen, it is possible that the person's gaze is averted away from the content.”)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller and Kaliouby in view of Kumazaki. Kenta (Publication No. US 20190039565 A1; hereafter Kumazaki).
Regarding to claim 3, Miller teaches the method of claim 1.
Miller teaches to deactivate the actuation unit when an unauthorized personal driving action is detected as described in claim 1 above, but does not explicitly disclose the cancellation of the personal driving action includes locking an activated driver actuation unit.
	
	However, Kumazaki teaches wherein during the cancellation of a personal driving action, an activated driver actuation unit is locked. ([Par. 0006 – 0007], “The electronic control unit is configured to perform control to fix a gear position of the automatic transmission when the electronic control unit determines that the unauthorized access from the outside occurs during the automated driving mode. With the above configuration, when it is determined that unauthorized access is detected, shift control can be prevented from being manipulated through the unauthorized access” wherein the “gearshift” reads on the “activated driver actuation unit.” This is interpreted as when an unauthorized access being detected, the “gearshift” will be set to be fixed, so the unauthorized access cannot manipulate the “shift control” of the vehicle while traveling in the automated driving mode. In other words, the “gearshift” of the autonomous vehicle is locked after an unauthorized attack is detected).

can be prevented from being manipulated through the unauthorized access” (Kumazaki, [Par. 0007]).

Claim 8, 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller and Kaliouby in view of Blattert et al. (Publication No. US 20170174196 A1; hereafter Blattert).
Regarding to claim 8, the combination of Miller and Kaliouby teaches the method of claim 1.
The combination of Miller and Kaliouby teaches to cancel a personal driving action when the personal driving action is detected as unauthorized, but does not explicitly disclose to output the warning including generating a signal by modulating brake pressure in a vehicle brake.

However, Blattert teaches output the warning including generating a signal by modulating brake pressure in a vehicle brake. ([Par. 0008], “the brake pedal counter force to be adjusted so that it remains the same despite the increase in volume in the hydraulic brake system, so that the brake pedal does not cover any additional travel for the same driver operation, but remains in the current position thereof. However, other processes of the brake pedal counter force are also possible. For example, by means of the profile the brake pedal counter force signals the driver haptically that the electromechanical brake device has been activated in addition to the hydraulic vehicle brake, for example by means of a pulsating profile of the brake pedal counter force. In the case of using the electromechanical brake device as a parking brake, by means of the brake pedal counter force it can be signaled to the driver that the clamping process has been achieved by the electromechanical brake device and thereby the target parking braking force has been reached, for example likewise by means of a pulsation of the brake pedal counter force. It is also possible to perform a harder or a softer characteristic curve compared to the profile of the brake pedal counter force without intervention by means of the method according to the disclosure, for example in order to reduce or increase the displacement of the brake pedal.” Wherein the brake pedal counter force is generated based on brake pressure. This is interpreted as the “brake pedal counter force” gives signal to a driver in a way that the driver could sense a strong force-back against an applied force onto the pedal brake, so that the brake pedal does not cover any additional travel for the same driver operation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Kaliouby to incorporate the teaching of Blattert. The modification would have been obvious because by generating a signal to a driver by using brake pedal counter force, it allows the driver to immediately notice the signal based on a strong resistance of the brake pedal. 

Regarding to claim 17, the combination of Miller and Kaliouby teaches the method of claim 1.

The combination of Miller and Kaliouby teaches to cancel a personal driving action when it is determined as an unauthorized action, but does not explicitly disclose to output a warning by the generating of the restoring force to the brake pedal counter to the force applied to the brake pedal by the occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle.

However, Blattert teaches output a warning by the generating of the restoring force to the brake pedal counter to the force applied to the brake pedal by the occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle. ([Par. 0008], “the brake pedal counter force to be adjusted so that it remains the same despite the increase in volume in the hydraulic brake system, so that the brake pedal does not cover any additional travel for the same driver operation, but remains in the current position thereof. However, other processes of the brake pedal counter force are also possible. For example, by means of the profile the brake pedal counter force signals the driver haptically that the electromechanical brake device has been activated in addition to the hydraulic vehicle brake, for example by means of a pulsating profile of the brake pedal counter force. In the case of using the electromechanical brake device as a parking brake, by means of the brake pedal counter force it can be signaled to the driver that the clamping process has been achieved by the electromechanical brake device and thereby the target parking braking force has been reached, for example likewise by means of a pulsation of the brake pedal counter force. It is also possible to perform a harder or a softer characteristic curve compared to the profile of the brake pedal counter force without intervention by means of the method according to the disclosure, for example in order to reduce or increase the displacement of the brake pedal.” This is interpreted as the “brake pedal counter force” gives signal to a driver in a way that the driver could sense a strong force-back against an applied force onto the pedal brake, so that the brake pedal does not cover any additional travel for the same driver operation.)

	The motivation to combine the teaching of the combination of Miller and Kaliouby and the teaching of Blattert is as same as the motivation in claim 8 above.

Claim 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller and Kaliouby in view of Victor, Trent (Publication No. US 20190367050 A1; hereafter Victor).

Regarding to claim 15, the combination of Miller and Kaliouby teaches the method of claim 1.
outputting of the warning indicating the canceling by the executing of the one or more pulses of braking, accelerating, or steering. 

However, Victor teaches outputting of the warning indicating the canceling by the executing of the one or more pulses of braking, accelerating, or steering. ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver, it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Kaliouby to incorporate the teaching of Victor. The modification would have been obvious because by issuing warning signal, it could alert 
	
32. 	Regarding to claim 16, the combination of Miller, Kaliouby and and Victor teaches the method of claim 15.
	Victor further teaches wherein the one or more pulses of braking are executed, the braking of the one or more pulses being a stronger braking than a braking that was being performed by the autonomous driving operation and than a braking requested by the personal driving action. ([Par. 0028], “deriving, from one or more host vehicle driver-monitoring sensors of the host vehicle, a current host vehicle driver level of attention; determining if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention; and, if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention, producing at least one of a visual, acoustic, haptic information, and brake impulse prompt to a host vehicle driver environment to promote increased host vehicle driver-attention to the at least one hypothetical threat and/or triggering at least one of automated braking and steering of the host vehicle to promote an increase in safety margin to the at least one hypothetical threat.”; [Par. 0090], “Based on warning success and driver response, subsequent warning prompts may be given and/or controlled vehicle response may be initiated. This methodology is again illustrated conceptually in FIG. 4. The point is that once an out-of-the-loop driver is detected, the driver can be warned (in various modalities) and/or an alternative vehicle control algorithm can be implemented. The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” Wherein the “braking pulse” is executed as a warning prompt which is strong enough to register the driver to get his attention that might not influence driving operation of the vehicle. Therefore, the “braking pulse” is described as a different action than the autonomous driving operation or brake request performed by the driver.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller and Kaliouby in view of Hatfield et al. (Publication No. US 20170297581 A1; hereafter Hatfield).
Regarding to claim 20, the combination of Miller and Kaliouby teaches the method of claim 19.
The combination of Miller and Kaliouby teaches to detect a driver being in fatigued state as described in claim 1 above, but does not explicitly disclose wherein the detecting that the occupant was fatigued is performed based on detection of head movements or eye movements of the occupant.

	However, Hatfield teaches wherein the detecting that the occupant was fatigued is performed based on detection of head movements or eye movements of the occupant. ([Par. 0023], “The steering wheel sensor 206 is configured in a steering wheel 205 of the machine 100, and configured to detect movement and pressure of hand of the operator on the steering wheel 205. A signal indicative of the movement and the pressure of the hand of the operator on the steering wheel 205 is communicated to the fatigue detection unit 104.”; [Par. 0027], “The controller 312 of the system 300 is configured to determine a fatigue condition of the operator based on the signal indicative of the fatigue parameter received from the fatigue detection unit 104.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Kaliouby to incorporate the teaching of Hatfield. The modification would have been obvious because by detecting fatigued behavior based on steering movement, it allows a more accurate detection. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668